Case 6:18-cv-01908-RBD-KRS Document 18 Filed 01/22/19 Page 1 of 1 PageID 152




                             UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

   ARTHUR DAWSON,

                           Plaintiff,

   v.                                                            Case No: 6:18-cv-1908-Orl-37KRS

   BRUCE TELEKY, INC., POSTERAZZI
   CORP. and BRUCE TELEKY,

                           Defendants.


                                                    ORDER
                                        (And Direction to Clerk of Court)

             This cause came on for consideration without oral argument on the following motion filed

   herein:

             MOTION:       UNOPPOSED MOTION TO SET ASIDE ENTRY OF
                           DEFAULT AGAINST POSTERAZZI CORP. (Doc. No. 17)

             FILED:        January 18, 2019



             THEREON it is ORDERED that the motion is GRANTED.

             The Clerk of Court is DIRECTED to vacate the Clerk’s default that was entered against

   Defendant Posterazzi Corp. (Doc. No. 15). Defendant Posterazzi Corp. shall answer or otherwise

   respond to Plaintiff’s complaint (Doc. No. 1) on or before February 12, 2019.

             DONE and ORDERED in Orlando, Florida on January 22, 2019.

                                                            Karla R. Spaulding
                                                              KARLA R. SPAULDING
                                                        UNITED STATES MAGISTRATE JUDGE
